DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the plurality of blocks” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  The teaching of blocks are in claims 2-3, but this is not taught in parent claim 1, nor in claims 7 and 9.
Claim 9 recites the limitation "the locking member" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the plurality of blocks" in line 3 and “the positioning blocks” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, for term consistency in the claims, it is recommended that the blocks be renamed as positioning blocks, particularly if the elements are referring to the same elements.  Currently, it is assumed that the elements are referring to the same positioning blocks.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 10 recites the broad recitation of “both locking members” in line 4, and the claim also recites “the locking member” in line 7 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is unclear which particular locking member is being addressed, or if the applicant intended to mean that one of the two locking member, or both.  It is currently assumed the claim reciting the singular locking member refers to one of the locking members.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 4-8, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deckert (US 2735136) in view of Booth (US 4798283).
In regards to claim 1, Deckert teaches of a mechanical structure, comprising: 

a food processing machine and includes teaching of a housing having a plurality of casing enclosures, see pivoted side enclosures 24, 26 (which corresponds to the claimed cover plates), see also Fig. 1, and are arranged symmetrically on both sides of the machine.  The side enclosures (or cover plates) of Deckert are also seen as movable door/side panels of the machine.  The side enclosures (or cover plates) of Deckert being hinged and allows for detachably connected to the machine, and as seen the side enclosures are integrally formed (or seen as one piece, see Fig. 1).

Deckert does not teach of a pasta machine specifically, nor of the brackets on the machine, and both ends of each of the plurality of cover plates are connected to the brackets, and wherein the cover plates are detachably connected to the at least two brackets.
In regards to the stated pasta machine, this is an intended use of the machine and the food processing machine is capable of processing materials including dough, see Deckert Col. 1, lines 20-23, wherein the machine is not to be limited by a particular food product. 

Further, see in the breading machine of Booth, wherein Booth teaches of a housing half 36 in Fig. 8, having a single sheet of stainless steel 97 that is bent, see sides formed 97c, 97g, 97e 97d 97f, and further of the slots formed in 97a, 97b, 97h, 97f, which corresponds to the claimed locking members (cover integrally formed with the locking member).  These are used to connect to a respective bracket formed on 21a, 21e, see Fig. 9.  Here, teaching of the shaped panel portions of the housing of Booth can be applied to the teaching of the structure of Deckert, particularly of the taught side enclosures that are removable to allow for access within the machine.
Here, it would have been obvious for one for ordinary skill in the art to modify the cover plates of Deckert with the cover plates and brackets of Booth allowing for known alternative removable panels/covers/housing structure for the machine as this is a simple substitution of one known element (the side enclosures of Deckert) for another (cover plate structure of Booth) to obtain predictable results (removable housing/panel that allows for access to the interior of the machine).

In regards to claim 4, further comprising two sets of locking members formed integrally on sides of each of the plurality of cover plates respectively through sheet metal technology, wherein the two sets of locking members are used for connecting to the at least two brackets.  In this regards, see the teaching of Booth, as shown above, regarding the slots formed on the cover which corresponds to the claimed locking members and formed integrally from the cover plate, particularly regarding the bending of the sheet metal to the formed shape.  The locking member complements in engaging the bracket particularly in connecting the cover plate in position.

In regards to claim 5 (dependent upon claim 4), wherein that the plurality of cover plates are shaped to an outer contour form of the pasta machine.  See teaching by Booth above regarding the bents sides of the cover plate in forming the desired shape, or contour, for the machine.

In regards to claim 6, wherein that a distance between the at least two brackets is equal to a length of the plurality of cover plates.  Here, the distance of the bracket to the length of the cover plates are seen as a change in the size of the desired bracket distances and it would have been obvious for one of ordinary skill in the art to modify the distances/length within Deckart in view of Booth regarding the bracket position/dimensions and the cover plate for the desired positioning of the elements in the machine.

In regards to claim 7, of a method for installing the cover plates of the pasta machine, using the mechanical structure of claim 1, see teaching of the combination of Deckert in view of Booth as shown above, comprising: 
arranging the at least two brackets symmetrically on both sides of the pasta machine respectively (see teaching of the Deckert above); 
shaping a pre-cut metal plate into the plurality of cover plates with a corresponding form through sheet metal technology (see teaching of cover plate of Booth of the single sheet and shaped with the bent sides as taught above thereby inherently teaching of the shaping of a sheet metal, the claimed method does not provide additional method step details to distinguish from the formed sheet metal in Booth); and 
installing the plurality of cover plates between the at least two brackets (see placement of the cover plate of Booth as taught above).  

In regards to claim 8 (dependent upon claim 7), wherein said shaping includes: shaping a pre-cut metal plate into an edge-bended form with two bended edges respectively at two opposite sides as locking members; and then shaping the edge-bended mental plate into the plurality of cover plates with a corresponding form, see teaching of the locking member of the cover plate as shown in Booth above.

In regards to claim 11, of a pasta machine comprising: a main body of pasta machine; and the mechanical structure according to claim 1 (see teaching of Deckert in view of Booth as applied to claim 1 as shown above), wherein the at least two brackets are detachably and respectively connected to both sides of the main body of pasta machine.  
In regards to the stated pasta machine, this is an intended use of the machine and the food processing machine is capable of processing materials including dough, see Deckert Col. 1, lines 20-23, wherein the machine is not to be limited by a particular food product. 

Here, the teaching of the brackets as set forth in Booth, wherein the brackets being detachable from the main body of the pasta machine, this is seen as making separable of the bracket from the machine, see MPEP 2144.04(V)(C).  It would have been obvious for one of ordinary skill in the art to modify the bracket of Deckert in view of Booth of making the brackets detachable from the machine as a separate element in forming the structure.

Claim(s) 2-3, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deckart in view of Booth as applied to claims 1 and 7 above, and further in view of Gongwer (US 4947741).
In regards to claim 2, further comprising a plurality of blocks provided on opposite sides of the at least two brackets, the plurality of blocks comprising a first positioning block and a second positioning block, wherein the first positioning block and the second positioning block are used for connecting to a corresponding cover plate.  
In regards to the claimed positioning blocks, these are broadly interpreted in regards to elements that aid in positioning and supporting the cover.  Wherein, Booth reference teaches of the cover plate 97 (Fig. 8, 9), that would engage with the positioning block on one side, see plate 22 (Fig. 7) that would correspond to the shaping of the cover plate.
Booth does not specifically teach of the additional second positioning block and further of the blocks being opposite sides of the bracket(s).
Wherein, Gongwer teaches of a housing 12 having side walls 14, 16, the side walls comprising of a plurality of panels or gates 26, wherein the these are supported by channel members 28, see also bottom edge 30, and upper bracket portions, see along defined by top 18.  The surrounding portions providing the positioning blocks for connecting for a corresponding cover plate, see also doors 58, 60, 52, being also considered cover plates and are supported by the positioning blocks seen as the door frame, see Figs. 6 and 7, for supporting the door/plate. 

In regards to claim 3 (dependent upon claim2), wherein the plurality of blocks further comprise a third positioning block arranged between the first positioning block and the second positioning block, the third positioning block being used for positioning and supporting a shape of the cover plate.  Here, the positioning blocks includes the frames of Gongwer allowing for support of the cover panels, wherein the 

In regards to claim 9 (dependent upon claim 7), wherein said installing the cover plates between the two brackets through the plurality of blocks includes: firstly connecting one side of the plurality of cover plates to one set of positioning blocks of the at least two brackets through the locking member thereon; and then rotating the plurality of cover plates until another side of the cover plates is connected to another set of positioning blocks of the at least two brackets through the locking member on the other side, wherein both sides of the plurality of cover plates are edge-bended.  Booth teaches of the cover plates having edge bended, see Fig. 9.  The rotating of the cover plate to connect with the positioning block and in relation to the locking member encompasses the movement of a door panel in positioning the panel to the housing, wherein, the teaching of Deckert in view of Booth and Gongwer above encompasses the claimed features along with the movement to install the cover plates.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deckert in view of Booth as applied to claim 7 above, and further in view of Hu (CN207653443U).
In regards to claim 10 (dependent upon claim 7), wherein said installing the plurality of cover plates between the at least two brackets through the plurality of blocks includes: firstly connecting both locking members of the plurality of cover plates to the at least two brackets arranged on both sides of the pasta machine; and then pushing the plurality of cover plates directly until the positioning blocks slide under the locking member and the plurality of cover plates are well connected to brackets.  
	The prior art references do not specifically teach of this pushing of the cover plates.
In a related reference regarding cover plates upon a food processing machine, the CN207653443U reference teaches of cover plates, such as 41, see Fig. 17, that include guide elements 411, 412, see also additional cover plate 1, 2, Fig. 6., the cover plate slide into position, see Fig. 7-8.  Wherein, the CN reference teaches of an alternate configuration and method in installing the cover plate upon a machine.
Wherein, the sliding of the cover plate to connect with the positioning block and in relation to the locking member and positioning block would correspond in interpretation of a door panel in positioning a panel to the housing with sliding motion compared to an alternate version via hinged door structure.  Here, it would have been obvious for one of ordinary skill in the art to modify the installing process of Deckert in view of Booth as taught by the CN reference as combining prior art elements according to known methods to yield predictable results, with the combination of the teaching of the CN reference with an alternative in installing the cover plate for the same results.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Bridge (US 4531259) teaches of meat tenderizer apparatus and having front cover plate and side cover plates 152 that are fastened to the apparatus, see Fig. 1, the plates being shaped.
Berdou (US 4653151) teaches of a removable chute 44 having U-sections 45 that are designed to rest upon the side plates 2, 3, and having side strips 48 for engagement to ensure the chute is fit with the frame via the slits 49 of the frame.  See Figs. 2 and 5, and also Col. 4, lines 8-27.
Yoshimoto (US 2017/0233191) teaches of an article transport device and includes teaching of various panels and support plates and brackets, see Fig. 8 of the particular arrangement of the elements to lock into position.
DeJong (US 8752480) in Fig. 2, teaches of a plurality of cover panels (access doors 20) that are positioned along the housing 16, via the vertical supports 12 and cross support members 14.
Maupin (US 2005/0082144) teaches of a food product peeling/cleaning machine with a cover panel 80, 82, that includes an arcuate or curved cross section, see [0055], and Figs. 1-5.
Lindee (US 5628237) teaches of a cover panel 79, that includes engagement with rotation via pin 515, see Fig. 5, see shape of the cover panel.
Charron (US 4085482) teaches of cover panel (casing portion 8) that includes hinge 11 and releasably locks to the a pressure catch 12, the feature includes an assocated bottom casing portion and engagement of the cover panel includes the end portion that would aid in forming the positioning block, see Figs. 1 and 2.
Marcato (WO 2009/016465) teaches of a pasta machine and having shaped plates 7, 8 that are situated above rollers 3, 4 (see Fig. 2).
CN212650325U teaches of side cover plates 6, 7, see Fig. 2 that are cover the frame.
CN2631230Y teaches of cover plates 2, see Figs. 1-3, see particularly of Fig. 3, wherein the cover plate having the specific bent edges 2.2-12.
CN2087874U teaches of shaped plates 6, 7, see Fig. 3, above rollers 9, see also Figs. 5 and 7 of alternate shapes of the plates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL S LUK/Examiner, Art Unit 1744